OPINION OF THE COURT
Per Curiam.
Michael George Feurtado has submitted an affidavit dated July 4, 2008, wherein he tenders his resignation as an attorney and counselor-at-law (see 22 NYCRR 691.9). Mr. Feurtado was admitted to the bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on January 13, 1988.
Mr. Feurtado avers that his resignation is freely and voluntarily tendered, that he is not being subjected to coercion or duress, and that he is fully aware of the implications of its submission. Mr. Feurtado acknowledges that although he was advised to seek counsel, he declined to do so.
Mr. Feurtado is aware that the Grievance Committee for the Second and Eleventh Judicial Districts (hereinafter the Grievance Committee) is currently investigating four complaints of professional misconduct against him which allege, inter alia, that he failed to adequately supervise a paralegal formerly under his employ, failed to tender escrow funds to a third party, and neglected an estate. He acknowledges his inability to successfully defend himself on the merits against charges predicated upon the misconduct in question.
Mr. Feurtado’s resignation is submitted subject to any application which could be made by the Grievance Committee for an order directing that he make restitution and reimburse the Lawyers’ Fund for Client Protection pursuant to Judiciary Law § 90 (6-a), and he acknowledges the continuing jurisdiction of the Court to make such an order. He is aware that any order issued pursuant to Judiciary Law § 90 (6-a) could be entered as a civil judgment against him and he specifically waives the opportunity afforded him by Judiciary Law § 90 (6-a) (f) to be heard in opposition thereto.
The Grievance Committee recommends acceptance of the respondent’s resignation.
Inasmuch as the proffered resignation comports with all pertinent court rules, it is accepted and, effective immediately, *134Michael George Feurtado is disbarred and his name is stricken from the roll of attorneys and counselors-at-law.
Prudenti, PJ., Rivera, Spolzino, Skelos and Garni, JJ., concur.
Ordered that the resignation of Michael George Feurtado is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Michael George Feurtado is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Michael George Feurtado shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Michael George Feurtado is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that if the resignor, Michael George Feurtado, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the resignor shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f).